                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 17-6226-JFW (JEMx)                                       Date: November 13, 2018

Title:        Paul Benavidez -v- KMART Corporation, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER TO SHOW CAUSE WHY THIS ACTION
                                          SHOULD NOT BE DISMISSED FOR VIOLATION OF
                                          COURT ORDER

       On November 1, 2018, the Court ordered Plaintiff Paul Benavidez (“Plaintiff”) to file, on or
before November 6, 2018, a dismissal of this action as to Defendant KMART Corporation or a
Notice indicating that Plaintiff intends to pursue this action against KMART Corporation in this
Court. As of November 12, 2018, Plaintiff has failed to file any document in response to the
Court’s Order.

       Accordingly, Plaintiff is ordered to show cause, in writing, on or before November 21, 2018,
why this action should not be dismissed for Plaintiff’s violation of the Court’s Order. No oral
argument on this matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P.
78; Local Rule 7-15. The Order to Show Cause will stand submitted upon the filing of the response
to the Order to Show Cause. Failure to respond to the Order to Show Cause will result in the
dismissal of this action.




         IT IS SO ORDERED.




                                            Page 1 of 1                         Initials of Deputy Clerk sr
